                  Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 1 of 12




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                        www.flsb.uscourts.gov
In re:

Astor EB-5, LLC,                                                         Case No. 18-24170-BKC-AJC
                                                                         Chapter 11
      Debtor.
__________________________________/

Astor EB-5, LLC,                                                         Adv. Case No. 19−01203−AJC

         Plaintiff,

v.

Astor EB−5 Funding, LLC,

      Defendant.
____________________________________/

                            DEFENDANT ASTOR EB−5 FUNDING, LLC’S
                             ANSWER AND AFFIRMATIVE DEFENSES

         Defendant Astor EB−5 Funding, LLC (“Defendant”), by and through undersigned

counsel, files its Answer and Affirmative Defenses. Pursuant to Federal Rule of Bankruptcy

Procedure 7012(b), Defendant consents to the entry of final orders and judgment by the

Bankruptcy Court.

         1.        Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 1, which are therefore denied.

         2.        Admitted.

         3.        Admitted.

         4.        Admitted that: (1) the Chapter 11 Case commenced on November 14, 2019 when

Plaintiff filed a voluntary petition under Chapter 11 of the United States Bankruptcy Code; and (2)

that prior to the filing of the petition, Hart was the managing member of Plaintiff. Defendant lacks

                                                           1
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 2 of 12




knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph 4, which are therefore denied.

       5.        Admitted that Hart incorporated Plaintiff, that Plaintiff acquired a 42-room hotel

known as the Astor Hotel, and that on August 20, 2013 the Assignment of Leases was recorded in

the Miami-Dade County Official Records Book 28800 at Page 951. The Assignment of Leases

attached to the Complaint as Exhibit A otherwise speaks for itself. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 5, which are therefore denied.

       6.        Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 6, which are therefore denied.

       7.        Admitted that Defendant filed the Stay Relief Motion requesting an order

determining the Ground Lease to have been rejected by Plaintiff and surrendering the Property.

The Stay Relief Motion otherwise speaks for itself. Defendant specifically denies that the mortgage

in favor of Defendant was unauthorized and specifically denies that Hart or Intercapital Data LLC

owned any interest in Defendant in August 2017. Defendant lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in paragraph 7,

which are therefore denied.

       8.        Admitted that the Mortgage was recorded in the Official Records of Miami-Dade

County at Book 30657, Page 1099 on August 16, 2017, and that the Mortgage was also recorded

in the Official Records of Miami-Dade County at Book 30813, Page 4731. The documents attached

to the Complaint as Exhibits B and C otherwise speak for themselves. Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 8, which are therefore denied.


                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                   Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 3 of 12




          9.        Denied.

          10.       Admitted that the UCC Financing Statement was recorded in Official Records Book

30657 at Page 1113. The UCC Financing Statement attached to the Complaint as Exhibit D

otherwise speaks for itself. The remaining allegations in paragraph 10 are denied.

          11.       Admitted that on October 1, 2018, the Landlord filed the Eviction Action. The

remaining allegations in paragraph 11 are denied.

          12.       Admitted.

          13.       Admitted only that the Agreed Order was entered in the Eviction Action on April

17, 2019. The Agreed Order attached to the Complaint as Exhibit E otherwise speaks for itself.

The remaining allegations in paragraph 13 are denied.

                                                   COUNT I
                                              (Fraudulent Transfer)

         14.        Defendant restates and incorporates its responses as stated in paragraphs 1 through

13.

         15.        Paragraph 15 contains no factual allegations, just Plaintiff’s assertion of a legal

position or conclusion to which no response is appropriate or required. To the extent a response is

required, Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 15, which are therefore denied.

         16.        Denied.

         17.        Denied.

         18.        Denied.

         19.        Denied.

         Plaintiff’s Wherefore clause does not contain factual allegations that require a response. To

the extent a response is required, Defendant denies all liability and denies that Plaintiff is entitled

                                                            3
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                   Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 4 of 12




to relief. Defendant specifically denies that Plaintiff is entitled to or properly pleaded a claim for

prevailing party attorneys’ fees.

                                                     COUNT II
                                                    (Declaration)

          20.       Defendant restates and incorporates its responses as stated in paragraphs 1 through

13.

          21.       Paragraph 21 contains no factual allegations, just Plaintiff’s assertion of a legal

position or conclusion to which no response is appropriate or required. To the extent a response is

required, Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 21, which are therefore denied.

          22.       Admitted.

          23.       Paragraph 23 contains no factual allegations, just Plaintiff’s assertion of a legal

position or conclusion to which no response is appropriate or required. To the extent a response is

required, Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 23, which are therefore denied.

          Plaintiff’s Wherefore clause does not contain factual allegations that require a response.

To the extent a response is required, Defendant denies all liability and denies that Plaintiff is

entitled to relief. Defendant specifically denies that Plaintiff is entitled to or properly pleaded a

claim for prevailing party attorneys’ fees.

                                                    COUNT III
                                                    (Quiet Title)

          24.       Defendant restates and incorporates its responses as stated in paragraphs 1 through

13.




                                                            4
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 5 of 12




        25.      Paragraph 25 contains no factual allegations, just Plaintiff’s assertion of a legal

position or conclusion to which no response is appropriate or required. To the extent a response is

required, Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 25, which are therefore denied.

        26.      Admitted.

        27.      The Assignment of Leases attached to the Complaint as Exhibit A speaks for itself.

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in paragraph 27, which are therefore denied.

        28.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 28, including all subparts, which are therefore denied.

The referenced documents attached to the Complaint as Exhibits F, G, H, I, J, K and L speak for

themselves.

        29.      Denied.

        30.      Admitted that Defendant claims an interest in the Property by virtue of the

Mortgage, which speaks for itself, but denied that such interest is inferior in right, title and interest

to the interest of Plaintiff.

        31.      Admitted that Defendant claims an interest in the Property by virtue of the UCC

Financing Statement, which speaks for itself, but denied that such interest is inferior in right, title

and interest to the interest of Plaintiff.

        32.      Denied.

        33.      Denied.

        34.      Denied.




                                                         5
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                   Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 6 of 12




          Plaintiff’s Wherefore clause does not contain factual allegations that require a response.

To the extent a response is required, Defendant denies all liability and denies that Plaintiff is

entitled to relief. Defendant specifically denies that Plaintiff is entitled to or properly pleaded a

claim for prevailing party attorneys’ fees.

                                                    COUNT IV
                                                 (Slander of Title)

          35.       Defendant restates and incorporates its responses as stated in paragraphs 1 through

13.

          36.       Defendant specifically denies that the Mortgage and UCC Financing Statement are

unauthorized, that such documents were executed and/or publicly recorded ultra vires or other

otherwise legally invalid. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in paragraph 36, which are therefore denied.

          37.       Denied.

          38.       Admitted only that the Mortgage and the UCC Financing Statement were recorded

in the Official Records of Miami-Dade County. Otherwise, the remaining allegations in paragraph

38 are denied.

          39.       Denied.

          40.       Denied.

          41.       Denied.

          Plaintiff’s Wherefore clause does not contain factual allegations that require a response.

To the extent a response is required, Defendant denies all liability and denies that Plaintiff is

entitled to relief. Defendant specifically denies that Plaintiff is entitled to or properly pleaded a

claim for prevailing party attorneys’ fees and punitive damages.



                                                            6
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 7 of 12




                                      AFFIRMATIVE DEFENSES

                                         First Affirmative Defense

       Each of the claims in the Complaint fail to state a cause of action for which relief can be

granted.

                                       Second Affirmative Defense

       Plaintiff’s claims are barred in whole or in part by the doctrine of waiver. With knowledge

that the subject transactions were avoidable or otherwise unenforceable, Plaintiff accepted and

utilized the funds lent by Defendant, thus intentionally relinquishing any rights it may have ever

had to avoid the subject transactions or otherwise have them declared unenforceable.

                                        Third Affirmative Defense

       Plaintiff has failed to identify any creditors to which the transfers complained of in the

Complaint were fraudulent and without creditors, there is no cause of action for fraudulent transfer

under Fla. Stat. § 726.105.

                                        Fourth Affirmative Defense

       Plaintiff’s claims are barred in whole or in part by the doctrine of unjust enrichment. Given

that Plaintiff received significant value in exchange for the Mortgage and UCC Financing

Statement, any recovery by Plaintiff in this action to avoid such transfers would result in unjust

enrichment to the detriment of Defendant.

                                         Fifth Affirmative Defense

       Plaintiff’s claims are barred in whole in in part by Plaintiff’s unclean hands, including but

not limited to the equitable relief sought in its counts for a Declaratory Judgment and Quiet Title.

More specifically, Plaintiff complains that its managing member, David Hart, committed fraud in

granting the Mortgage and UCC Financing Statement in favor of Defendant without required


                                                         7
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 8 of 12




authorization. That is a fraud against Defendant at the hands of Plaintiff resulting in injury to

Defendant, which bars any relief to Plaintiff.

                                         Sixth Affirmative Defense

        Plaintiff’s claims are barred in whole or in part by Plaintiff’s own fraud. More specifically,

Plaintiff complains that its managing member, David Hart, committed fraud in granting the

Mortgage and UCC Financing Statement in favor of Defendant without required authorization.

That is a fraud against Defendant at the hands of Plaintiff resulting in injury to Defendant, which

bars any relief to Plaintiff.

                                       Seventh Affirmative Defense

        Plaintiff’s claims are barred in whole or in part by the doctrine of laches, including but not

limited to its equitable claims for a Declaratory Judgment and Quiet Title. Plaintiff had actual or

constructive knowledge of the Mortgage and the UCC Financing Statement no later than August

2017, nearly two years prior to the filing of this action. Plaintiff’s unreasonable delay and lack of

diligence in asserting its claims is severely prejudicial to Defendant and bars the relief Plaintiff

now seeks.

                                        Eighth Affirmative Defense

        Plaintiff’s claims are barred in whole or in part by the doctrine of estoppel. Defendant has

in good faith relied upon the conduct of Plaintiff, acting through its member and agent David Hart,

in lending Plaintiff money and taking the Mortgage and UCC Financing Statement as security.

Further, Plaintiff has already taken a sworn position in its schedules that the debt owed to

Defendant is valid. Plaintiff is estopped from now asserting contradictory positions, including but

not limited to: (1) denying receipt of the benefit of $4.5 million and (2) denying that in 2013 its

members adopted a resolution to authorize David Hart and Frederic Richardson to enter into an


                                                         8
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01203-AJC              Doc 10        Filed 08/20/19       Page 9 of 12




execute the Mortgage and Loan Agreements, in order to avoid the Mortgage and UCC Financing

Statement now that it has decided it would be beneficial to do so. Similarly, Plaintiff is estopped

from now denying that in 2013, it represented to the United States Citizenship and Immigration

Services that it would enter into the Mortgage and Loan Agreements with Defendant.

                                        Ninth Affirmative Defense

       Plaintiff’s claims are barred in whole or in part by the doctrine of ratification. With full

knowledge of the material facts concerning the loans from Defendant, the Mortgage and the UCC

Financing Statement, Plaintiff adopted those actions it now purports to have been done without

authority by, including without limitation, utilizing the funds lent thus ratifying the subject

transactions.

                                        Tenth Affirmative Defense

       Plaintiff’s claim for Slander of Title is barred in whole or in part based on Defendant’s

good faith. More specifically, Defendant had a good faith belief that the Mortgage and Financing

Statement were valid and enforceable and that neither were a false nor malicious statement at the

time that such documents were recorded.

                                      Eleventh Affirmative Defense

       To the extent the issues raised in the Complaint were previously raised in any other

proceedings, including but not limited to the case styled Fabiola Renza de Valenzuela, et al v.

Astor EB-5, LLC, et al, Case No. 2018-007415, filed in the Circuit Court of the Eleventh Judicial

Circuit in and for Miami-Dade County, Florida, such issues or claims may be barred by the

doctrines of res judicial and/or collateral estoppel.




                                                         9
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-01203-AJC              Doc 10       Filed 08/20/19        Page 10 of 12




                                       Twelfth Affirmative Defense

       Plaintiff lacks standing to pursue some or all of its claims, including but not limited to its

claim for Fraudulent Transfer.

       Defendant reserves the right to amend, modify and/or supplement these Affirmative

Defenses as further facts become known, either through discovery or otherwise, and on any other

reasonable basis.

                       DEMAND FOR ATTORNEYS’ FEES AND COSTS

       To the extent permitted by law and the agreements between the parties, Defendant demands

all of its attorneys’ fees and costs incurred in defending against Plaintiff’s claims in this action.



                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                        10
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-01203-AJC              Doc 10       Filed 08/20/19        Page 11 of 12




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on August

20, 2019, via the Court’s Notice of Electronic Filing upon the Registered Users listed on the

attached Exhibit 1.

                                                              s/ Peter D. Russin
                                                              Peter D. Russin, Esquire
                                                              Florida Bar No. 765902
                                                              prussin@melandrussin.com
                                                              Meaghan E. Murphy
                                                              Florida Bar No. 102770
                                                              mmurphy@melandrussin.com
                                                              MELAND RUSSIN & BUDWICK, P.A.
                                                              3200 Southeast Financial Center
                                                              200 South Biscayne Boulevard
                                                              Miami, Florida 33131
                                                              Telephone: (305) 358-6363
                                                              Telecopy: (305) 358-1221
                                                              Attorneys for Defendant




                                                        11
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 19-01203-AJC         Doc 10     Filed 08/20/19      Page 12 of 12




                                             Exhibit 1


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for
this case.

      Ricardo Corona bk@coronapa.com, rcorona@coronapa.com
      Adam I Skolnik askolnik@skolniklawpa.com,
       bk.skolniklaw@gmail.com;skolnikar45106@notify.bestcase.com
